Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office Action is in response to an Election/Restriction entered January 14, 2022 for the patent application 16/525,925.

Election/Restrictions

Applicant’s election of Group I, (Claims 1 - 12) in the reply filed on March 14, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).


Status of Claims

Claims 1 – 6, 8 - 12 and 21 -  29 are pending in the application.
Claims 1, 4 - 6 and 8 - 11 are currently amended in the application.
Claims 21 – 29 are added to the application. 
Claims 7 and 13 - 20 are being cancelled in the application.
Claims 1 – 6, 8 - 12 and 21 - 29 are examined below.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim(s) 1 – 6, 8 - 12 and 21 – 29 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more.   

Claims 1 – 6, 8 - 12 and 21 - 29 are either directed to a method or system or computer readable medium, which are statutory categories of invention. (Step 1: YES).

The Examiner has identified method Claim 1 as the claim that represents the claimed invention for analysis and is similar to system Claim 21.  Claim 1 recites the limitations of:

( A ) training an analysis model with training set data using a machine learning process, the training set data including historical behavioral data and historical contextual data associated with a plurality of historical data management professionals affiliated with a data management system; 
( B ) identifying anomalous behavior among data management professionals affiliated with the data management system, using the trained analysis model, based on the historical behavioral data and the historical contextual data associated with the plurality of historical data management professionals; 
( C ) receiving current behavioral data and current contextual data associated with a current data management professional affiliated with the data management system; 
( D ) analyzing the current behavioral data and the current contextual data using the trained analysis model;
( E ) generating a risk score associated with the current data management professional based on the analysis of the current behavioral data and the current contextual data; and
( F )  performing one or more protective actions based on the risk score being greater than a threshold risk score.

These limitations without the bolded limitations above, cover performance of the limitations as certain methods of organizing human activity under their broadest reasonable interpretation.

More specifically, these limitations cover performance of the limitations as a fundamental economic practice such as mitigating transaction risk.
In summary, if claim 1 limitations, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.   Claim 21 is also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract).

The use of the data management system or any of the bolded limitations in claim 1 are just applying generic computer components to the recited abstract limitations.  Similar arguments apply to claims 21.

Therefore, the above mentioned judicial exception is not integrated into a practical application by merely applying generic computer components (bolded elements).  
Furthermore, the “identifying” and “receiving” steps are recited at a high level of generality and amounts to mere data gathering/transmitting, which are forms of insignificant extra-solution activity (See MPEP 2106.05(g): CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375 (Fed. Cir. 2011); and OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015)).

In addition, supported by specification, the computer hardware are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component., see MPEP 2106.05(f), where applying a computer or using a computer is not indicative of a practical application).  

Claim 1, limitation ( A ) above in Applicant’s specification para [0078], which discloses “The analysis model 114 can be an isolation forest model. Accordingly, the machine learning training module 118 trains the analysis model 114 with an isolation forest machine learning process. The isolation forest machine learning process generates a plurality of decision trees in the analysis model 114. Each decision tree is trained to generate an anomaly score for an input feature vector. The machine learning process can train each decision tree with a different part of the training set data 128. The machine learning process trains the analysis model to output an anomaly score that is the mean of the anomaly scores for each of the decision trees. Alternatively, the machine learning process can train the analysis model to generate an anomaly score by having all of the decision trees vote on an anomaly score.“.  

Also, claim 1, limitation ( A ) - ( C ) above in Applicant’s specification para [0023], which discloses “While the FIGs. and description primarily discuss embodiments describing a tax return preparation system and tax professionals, principles of the present disclosure extend to data management systems other than tax return preparation systems and affiliated data management professionals other than tax professionals. For example, a data management system can include a bookkeeping or personal accounting system. The affiliated data management professionals can include accounting professionals that assist users of the data management system to prepare accounting related documents or forms. Accordingly, data management systems other than tax return preparation systems fall within the scope of the present disclosure.“.   Similar arguments apply to claim 21.

Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

Therefore, Claims 1 and 21 are directed to an abstract idea without a practical application. (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application).

The claims 1 and 21 do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements (bolded elements above) amount to no more than mere instructions to apply the abstract idea using generic computer components. In conclusion, merely "applying" the exception using generic computer components cannot provide an inventive concept. Therefore, the claims 1 and 21 are not patent eligible under 35 USC 101.  (Step 2B: NO. The claims do not provide significantly more).  

Dependent Claims

Dependent claims 2 – 6, 8 - 12 and 22 – 29 are also rejected under 35 U.S.C. 101.  Dependent claims 2 – 6, 8 - 12 and 22 – 29 are further define the abstract idea or further define the extra-solution activities that are present in independent claims 1 and 21 thus abstract idea correspond to certain methods of organizing human activity and mental processes as presented above.  Claims 2 – 6, 8 - 12 and 22 – 29 clearly further define the abstract idea as stated above and claims 3 – 5, 8 and 23 - 25 further define extra-solution activities such as training data and transmitting/receiving data such as wherein perturbing the training set data includes identifying a binary data field in the training set data for which all historical tax professionals have a same data value and changing the data value for one or more of the historical tax professionals and adjusting one or more data values in accordance with a gaussian profile to extend a range represented in the training set data for a selected data field prior to perturbation. Furthermore, dependent claims 2 – 6, 8 - 12 and 22 – 29 do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.   As a result, such limitations do not overcome the requirements as described above.  Therefore, the claims 1 – 6, 8 - 12 and 21 - 29 are not seen to be statutory.


Claim Rejections – 35 USC §103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 6, 8 - 12 and 21 - 29 are rejected under 35 U.S.C. 103 as being obvious over Cem Unsal et al.  (Pat. # US 11,222,266 B2 – herein referred to as Unsal) in view of Evgeny B. Kolotinsky et al. (Pat. # US 10,235,673 B2 – herein referred to as Kolotinsky).

Re: Claim 1, Unsal discloses a method performed by one or more processors of computing system, the method comprising:
training an analysis model with training set data using a machine learning process, the training set data including historical behavioral data and historical contextual data associated with a plurality of historical data management professionals affiliated with a data management system (Unsal, col. 39, lines 43 - 66 -  _The received training set data will typically include hundreds, thousands, or possibly even millions of sets of data from previously filed tax returns, or from other data sources, depending on the character of the data field being learned. In some instances, a large number of data sets of the received training set data is duplicative, i.e. uses identical data values in lines 2b and 12, for example, thus resulting in the same training set value for line 5 as well. In one embodiment, the received training set data is processed to eliminate duplicate data sets, retaining only one copy for use in learning a function for line 5. Further, in situations where there is a bound placed on data values allowed of a given data field, and where the training set data includes data values outside of that bound, it may be beneficial to eliminate data sets from the training set data those data sets that have data values exceeding that bound. In one embodiment, where line 2b of the example above is only allowed to be a positive number, any data sets of the training set data that 60 have a negative number for line 2b is eliminated from the received training set data. Other observations may also be made, automatically by a computing system, such as deter­ mining that one or more of the data values of one or more data sets are zero, such as if one or more of line 2b or line, 12 is zero in those data sets. If the number of data sets having);
generating a risk score associated with the current data management professional based on the analysis of the current behavioral data and the current contextual data (Unsal, col. 22, lines 17 - 31 -  In one embodiment, the machine learning module 113 generates confidence score data 128 based on the matching data 127. The confidence score data 128 can be based on the matching data 127 and data regarding the candidate function itself. For example, the confidence score is adjusted down­ ward, indicating that a less desirable candidate function has been found, if the candidate function uses an operator twice.); and 
performing one or more protective actions based on the risk score being greater than a threshold risk score (Unsal, col. 4, lines 54 - 57 -  If the test data matches the actual data values in the specific line of the historical tax returns beyond a threshold margin of error, then the tax return preparation system concludes that the candidate function is acceptable.).
However, Unsal does not expressly disclose:  
identifying anomalous behavior among data management professionals affiliated with the data management system, using the trained analysis model, based on the historical behavioral data and the historical contextual data associated with the plurality of historical data management professionals;
receiving current behavioral data and current contextual data associated with a current data management professional affiliated with the data management system;
analyzing the current behavioral data and the current contextual data using the trained analysis model.
In a similar field of endeavor, Kolotinsky discloses:
identifying anomalous behavior among data management professionals affiliated with the data management system, using the trained analysis model, based on the historical behavioral data and the historical contextual data associated with the plurality of historical data management professionals (Kolotinsky, col. 7, lines 57 - 67 -  Thus, the module 160 will be sent not "raw" data on the user's behavior, but hash sums which will with high probability (limited only by the probability of occurrence of collision) uniquely identify the data on the behavior of the user of the device 100, and by using the aforementioned hash sums it will not be possible to reconstruct the data from which the respective hash sums were calculated. In one exemplary aspect, all the data collected on the behavior of the user of the device 100 is subjected to such processing.);
receiving current behavioral data and current contextual data associated with a current data management professional affiliated with the data management system (Kolotinsky, col. 6, lines 26 - 31 -  In one exemplary aspect, in addition to the above-de­ scribed information the behavior determination module 120 additionally gathers information on the time of each of the abovementioned events (a time stamp for each of the above­ described events-movement of the cursor, pressing the screen).); 
analyzing the current behavioral data and the current contextual data using the trained analysis model (Kolotinsky, col. 12, lines 22 - 29 -  If the combination of anomalous user behavior coefficients exceeds an established (threshold) value (such as "70"), the decision making module 170 detects fraudulent activity in the interaction of the user via the device 100 with a remote bank server 150. But if the combination of anomalous user behavior coefficients does not exceed the established value, the analysis continues in regard to new data being gathered by the module 120.).
Therefore, in light of the teachings of Kolotinsky, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the method of Unsal, motivation according to one KSR Exemplary Rationale where a known technique is used to improve similar methods and systems in the same way by providing methods of providing security are needed to ensure the safety of the user and his or her funds.

Re: Claim 2, Unsal discloses the method of claim 1, 
wherein training the analysis model includes perturbing the training set data by adjusting one or more data values (Unsal, col. 22, lines 24 - 29 -  The confidence score may further be adjusted downward, indicating that a less desirable candidate function has been found, for longer candidate functions, i.e. those functions having more operators. The confidence score may further be adjusted downward or upward based on how quickly a candidate function performs in its entirety.).   

Re: Claim 3, Unsal discloses the method of claim 2, 
wherein perturbing the training set data includes changing one or more binary data values in the training set data (Unsal, col. 1, lines 42 - 64 -  For instance, due to changes in tax laws, or due to updates in government tax forms, tax forms can change from year to year, or even multiple times in a same year. If a tax form changes due to an update, or a new tax form is introduced, it can be very difficult to efficiently update the electronic tax return preparation system to correctly determine tax data appropriate for and populate the various fields of the tax forms with required values.).  
 
Re: Claim 4, Unsal discloses the method of claim 2, 
wherein perturbing the training set data includes identifying a binary data field in the training set data for which all historical tax professionals have a same data value and changing the data value for one or more of the historical tax professionals (Unsal, col. 4, lines 1 - 23 -  The tax return preparation system generates, for each of the one or more data fields of the new or updated tax form, candidate functions in order to find an acceptable function that, when used with the training data, results in a correct data value for the data field. Thus, the tax return preparation system applies one or more candidate functions to the historical tax related data in order to find a function that provides data values that match or closely match the data values in the completed data fields of the historical tax related data. The historical tax related data can include historical tax returns that have been prepared and filed with a state or federal government. The historical tax return data can include historical tax returns that have been accepted by a state or federal government agency or otherwise validated.).  
 
Re: Claim 5, Unsal discloses the method of claim 2, 
wherein perturbing the training set data includes adjusting one or more data values in accordance with a gaussian profile to extend a range represented in the training set data for a selected data field prior to perturbation (Unsal, col. 3, lines 9 - 18 -  Embodiments of the present disclosure then output results data that indicates that an acceptable function for a particular data field has possibly been found. This process is repeated for other data fields of the new and/or updated form until all desired data fields of the new and/or updated form have been learned and incorporated. In this way, embodiments of the present disclosure provide a more reliable electronic document preparation system that quickly, efficiently, and reliably learns and incorporates the new or updated forms.).  

Re: Claim 6, Unsal discloses the method of claim 1, 
wherein the analysis model comprises at least one of an isolation forest model or a plurality of analysis submodels (Unsal, col. 15, lines 21 - 42 -  One or more of those new candidate functions that are determined to generate test data that match the training set data better than the original candidate functions may then again be split, if desired, and recombined into a second set of new candidate functions, and so on, until the resulting candidate functions produce test data that are deemed to match the training set data within a predetermined margin of error, as discussed herein. Thus, machine learning module 113 learns the components of the best functions and uses those components to quickly iterate towards an optimum solution. The machine learning module 113 can utilize analysis of the form data and/or other data to learn the best components of the candidate functions for a particular data field and can generate candidate functions based on these best components.).  
 
Re: Claim 8, Unsal discloses the method of claim 6, 
wherein training the analysis model includes training each of the plurality of analysis submodels with a separate machine learning process, the risk score based on an output of each of the plurality of analysis submodels (Unsal, col. 33, lines 3 - 27 -  Although a particular sequence is described herein for the execution of the process 200, other sequences can also be implemented. For example, the data acquisition module can gather training set data each time a new data field of the new and/or updated form is to be learned. The machine learning module 113 can generate a single candidate function at a time and can generate test data and matching data for that candidate function and determine if the candidate function is acceptable based on the matching data. If the candidate function is not acceptable, the machine learning module 113 returns to step 206 and generates a new candidate function, as discussed herein, and repeats the process until an acceptable function has been found for the data field currently being learned. When an acceptable function is found for a particular data field, the data acquisition module can again gather training set data for the next data field and the machine learning module 113 can generate, test, and analyze candidate functions until an acceptable function has been found. The machine learning module 113 can generate candidate functions based on dependency data that indicates one or more possible dependencies for an acceptable function for a given data field. The machine learning module 113 can generate candidate functions by selecting one or more operators from a library of operators. Other sequences can also be implemented.).  

Re: Claim 9, Unsal discloses the method of claim 1, 
further comprising indicating a reason for the risk score (Unsal, col. 27, lines 40 - 62 -  The machine learning module 113 generates a plurality of candidate functions for the first selected data field and applies them to the training set data 122. For each candidate function, the machine learning module 113 generates matching data 127 so and/or confidence score data 128 indicating how well the test data 126 matches the training set data 122. The machine learning module 113 generates results data 120 indicating the matching data 127 and/or the confidence score data 128 of one or more of the candidate functions. The results data 120 can also indicate whether a candidate function is deemed to be an acceptable function for the first selected data field. If candidate functions have been tested and have not been deemed acceptable, additional new candidate futons are formed, with one or more of those new candidate 60 functions being formed from components of one or more of the previous candidate functions.).  

Re: Claim 10, Unsal in view of Kolotinsky discloses the method of claim 1, wherein the current behavioral data includes one or more of: 
clickstream data indicating actions taken by the current data management professional within the data management system (Kolotinsky, col. 11, lines 9 - 19 -  for the group of elements of the graphical interface-the number of elementary actions of the user needed to carry out a transaction with the use of a remote bank server, provided the user is interacting with the afore­ mentioned group of elements of the graphical interface-for example, the number of "clicks" (pressing of the buttons of the "mouse" manipulator) on different buttons of the graphical interface 115 which the user needs in a situation of interacting with a certain group of the graphical interface 115 (for example, this group of elements is displayed to the user.); 
a chat log for a conversation between the current data management professional and a user of the data management system (Kolotinsky, col. 6, lines 45 - 58 -  In one exemplary aspect, the user's computing device 100 may also include a security module 130 configured to collect information as to which applications of the computing device 100 are accessing the data on the user's behavior when the user is interacting with the groups of elements of the graphical interface 115 for performing transactions with the remote bank server 150. For this, the security module 130 may log the calls of system functions (saves information on which application's process is calling up these functions) which are responsible for access to the data on the user's behavior (for example, the "SetCursorPos" function). In one exemplary aspect, the security module 130 includes an OS core level driver, by which the module 130 intercepts the calls of functions for access to data on the user's behavior.); The rationale for support of motivation, obviousness and reason to combine see claim 1 above;
a charge rate for filing documents with the data management system (Unsal, col. 16, lines 28 - 59 -  In one embodiment, the electronic document preparation system 111 is a financial document preparation system. In this case, the historical data 123 includes historical financial data. The historical financial data can include, for one or more historical users of the electronic document preparation system 111, data representing one or more items associated with various users, i.e. the subjects of the electronic forms, such as, but not limited to, one or more of a name of the user, a name of the user's employer, an employer identification number (EID), a job title, annual income, salary and wages, bonuses, a Social Security number, a government identification, a driver's license number, a date of birth, an address, a zip code, home ownership status, marital status, W-2 income, an employer's address, spousal information, children's information, asset information, medical history, occupation, information regarding dependents, salary and wages, interest income, dividend income, business income, farm income, capital gain income, pension income, IRA distributions, education expenses, health savings account deductions, moving expenses, IRA deductions, student loan interest, tuition and fees, medical and dental expenses, state and local taxes, real estate taxes, personal property tax, mortgage interest, charitable contributions, casualty and theft losses, unreimbursed employee expenses, alternative minimum tax, foreign tax credit, education tax credits, retirement savings contribution, child tax credits, residential energy credits, item name and description, item purchase cost, date of purchase, and any other information that is currently used, that can be used, or that are used in the future, in a financial document preparation system or in the preparation of financial documents such as a user's tax return, according to various embodiments.);
Ser. No.: 16/525,9253login events associated with the data management system (Kolotinsky, col. 1, lines 45 - 50 -  When multifactor authentication is used, the user should typically employ several methods of confirming his or her identity in order to receive service (for example, a user should be required to enter the login and password of the corresponding account record, as well as a onetime password which is provided via an SMS message). However, situations are possible where criminals have access to all of the devices being used for the multifactor authentication. Therefore, other methods of providing security are needed to ensure the safety of the user and his or her funds.); The rationale for support of motivation, obviousness and reason to combine see claim 1 above;
an appearance of a work environment of the current data management professional during a video call with the user of the data management system (Unsal, col. 24, lines 6 - 18 -  The interview content can prompt the user to provide data, to select relevant forms to be completed as part of the financial document preparation process, to explore financial topics, or otherwise assist the user in preparing the financial document. When the machine learning module 113 learns acceptable functions for one or more data fields of a form, the machine learning module 113 can also generate text or other types of audio or video prompts that describe the function and that can prompt the user to provide information that the user document preparation engine 117 will use to complete the form. Thus, the machine learning module 113 can generate interview content to assist in a financial document preparation interview.); and 
billing data indicating work performed by the current data management professional on behalf of the data management system (Unsal, col. 12, lines 1 - 14 -  According to various embodiments, electronic document preparation system 111 is a system that assists in preparing financial documents related to one or more of tax return preparation, invoicing, payroll management, billing, banking, investments, loans, credit cards, real estate investments, retirement planning, bill pay, and budgeting. Electronic document preparation system 111 can be a tax return preparation system or other type of electronic document preparation system.).  

Re: Claim 11, Unsal in view of Kolotinsky discloses the method of claim 1, wherein the current contextual data includes one or more of: 
data indicating whether or not the current data management professional was outside an expected jurisdiction while using the data management system (Unsal, col. 17, lines 25 - 46 -  Because the service provider provides both the electronic document preparation system 111 and, for example, the additional service provider systems 135, the service provider computing environment 110 can be configured to share financial information between the various systems. By interfacing with the additional service provider systems 135, the data acquisition module 114 can automatically and periodically supply or supplement the historical data 123 from the financial data 136. The financial data 136 can include income data, investment data, property ownership data, retirement account data, age data, data regarding additional sources of income, marital status, number and ages of children or other dependents, geographic location, and other data that indicates personal and financial characteristics of users of other financial systems, according to one embodiment.); 
data indicating a distance between recent login locations to the data management system by the current data management professional (Unsal, col. 3, lines 29 - 43 -  The operators can include exponential functions. The operators can include logical operators such as if-then and/or if-then-else operators, and/or Boolean operators such as true/false. The operators can include existence condition operators that depend on the existence of a data value in another data field of new and/or updated form, in a form other than the new and/or updated form, or in some other location or data set. The operators can include string comparisons and/or rounding or truncating operations,); 
data indicating a number of different IP addresses associated with recent logins by the current data management professional (Kolotinsky, col. 1, lines 45 - 50 -  When multifactor authentication is used, the user should typically employ several methods of confirming his or her identity in order to receive service (for example, a user should be required to enter the login and password of the corresponding account record, as well as a onetime password which is provided via an SMS message). However, situations are possible where criminals have access to all of the devices being used for the multifactor authentication. Therefore, other methods of providing security are needed to ensure the safety of the user and his or her funds.); The rationale for support of motivation, obviousness and reason to combine see claim 1 above; 
data indicating websites visited by the current data management professional (Unsal, cols. 17 -18, lines 61 - 2 -  The data acquisition module 114 is configured to acquire additional financial data from the public information computing environment 160, according to one embodiment. The training set data can be gathered from public record searches of tax records, public information databases, property ownership records, and other public sources of information. The data  acquisition  module  114  can  also  acquire  data  from sources such as social media websites, such as Twitter, Facebook, Linkedln, and the like.); and 
data indicating whether or not the current data management professional is associated with an IP masking system (Unsal, col. 8, lines 19 - 28 -  In various embodiments, one or more cloud computing environments are used to create, and/or deploy, and/or operate an application that can be any form of cloud computing environment, such as, but not limited to, a public cloud; a private cloud; a virtual private network (VPN); a subnet; a Virtual Private Cloud (VPC); a sub-net or any security/communications grouping; or any other cloud­ based infrastructure, sub-structure, or architecture, as dis­ cussed herein, and/or as known in the art at the time of filing, and/or as developed after the time of filing.).  

Re: Claim 12, Unsal in view of Kolotinsky discloses the method of claim 1, 
wherein training the analysis model includes training the analysis model to detect anomalies based on a time of the year associated with the historical behavioral data (Kolotinsky, col. 9, lines 11 - 24 -  In one exemplary aspect, one uses data on the user's behavior to teach the classification algorithm, said data having been collected during a specified interval of time (for example, one month or one year). In one exemplary aspect, one selects for the teaching an interval of time of given length (for example, one month, as indicated above) which ends not later than a certain amount of time prior to the instant of teaching the classification algorithm (such as one month)-this kind of a "delay" in the teaching is useful in situations where the bank employee can discover fraudulent activity in the indicated period of time (between the end of the collection of data on the user's behavior and the start of the teaching of the algorithm) and make the corresponding changes to the data stored in the database 165.).  The rationale for support of motivation, obviousness and reason to combine see claim 1 above.

Re: Claim 21, Claim 21 is a system claim corresponding to method claim 1.  Therefore, claim 21 is analyzed and rejected as previously discussed with respect to claim 1.

Re: Claim 22, Claim 22 is a system claim corresponding to method claim 2.  Therefore, claim 22 is analyzed and rejected as previously discussed with respect to claim 2.

Re: Claim 23, Claim 23 is a system claim corresponding to method claim 3.  Therefore, claim 23 is analyzed and rejected as previously discussed with respect to claim 3.

Re: Claim 24, Claim 21 is a system claim corresponding to method claim 4.  Therefore, claim 24 is analyzed and rejected as previously discussed with respect to claim 4.

Re: Claim 25, Claim 25 is a system claim corresponding to method claim 5.  Therefore, claim 25 is analyzed and rejected as previously discussed with respect to claim 5.

Re: Claim 26, Claim 26 is a system claim corresponding to method claim 6.  Therefore, claim 26 is analyzed and rejected as previously discussed with respect to claim 6.

Re: Claim 27, Claim 27 is a system claim corresponding to method claim 9.  Therefore, claim 27 is analyzed and rejected as previously discussed with respect to claim 9.

Re: Claim 28, Claim 28 is a system claim corresponding to method claim 10.  Therefore, claim 28 is analyzed and rejected as previously discussed with respect to claim 10.

Re: Claim 29, Claim 29 is a system claim corresponding to method claim 11.  Therefore, claim 29 is analyzed and rejected as previously discussed with respect to claim 11.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H HOLLY whose telephone number is (571)270-3461.  The examiner can normally be reached on MON. - FRI 10 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAMRATA BOVEJA can be reached on 571-272-8105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/John H. Holly/Primary Examiner, Art Unit 3696